Citation Nr: 0425845	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-00 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The appellant is a veteran who had active service from 
October 1942 to January 1946.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2002 rating determination of the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for hearing 
loss and tinnitus are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

Medical evidence reasonably establishes that the veteran's 
back problems in service contributed to cause his current low 
back disability.    


CONCLUSION OF LAW

Service connection for a low back disorder is warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Addressing first the preliminary matter of whether the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) are satisfied, the Board finds that they are, and that 
it is proper to proceed to a merits review.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant what evidence 
VA will seek to obtain; advise the claimant what evidence 
he/she is to provide; (4) tell the claimant to submit 
everything the claimant has pertinent to the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The discussions in the August 2002 rating decision, the 
November 2002 statement of the case (SOC), and the November 
2003 supplemental statement of the case (SSOC) informed the 
appellant of what was necessary to substantiate his claim.  
In a June 2002 letter, the RO informed the appellant of the 
VCAA.  It specifically notified him of what the evidence had 
to show to establish entitlement, what information or 
evidence was still needed from the veteran, what the veteran 
could do to help with his claim, where and when to send 
information, what was VA's duty to assist him in obtaining 
evidence for his claim, what had been done with his claim, 
and where to contact VA if he needed assistance.  This 
communication essentially had the same effect as advising him 
to submit everything pertinent to his claim. 

Regarding timing of notice, the letter advising the veteran 
of the VCAA preceded the determination on appeal.  He has had 
ample opportunity to respond to all RO communications, and is 
not prejudiced by any notice timing deficiencies.  The case 
has been reviewed by the RO after each occasion of 
evidentiary development.  

Regarding VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, the RO 
requested all relevant records identified by the appellant, 
and he was informed in various letters what records the RO 
was requesting and was asked to assist in obtaining the 
evidence.  He has been afforded a VA examination in 
conjunction with the claim.  There is no indication that any 
pertinent evidence is outstanding.  Regardless, for obvious 
reasons he is not prejudiced by the Board's action in this 
decision.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

A review of the veteran's service medical records reveals 
that he was seen with complaints of a weak back in February 
1943.  It was noted that in the middle of September, the 
veteran strained his neck while lifting.  He apparently 
recovered, but strained his back again a month later.  He 
noted having little pain since that time.  However, marked 
weakness was noted in his back.  Physical examination 
revealed that flexion (toe-touch) was limited to one foot 
from the ground.  Otherwise, there was full range of painless 
motion.  The veteran was given a lumbar injection.  

In January 1945, the veteran reported developing a low 
backache centered over the sacrum, that did not radiate down 
to the legs.  He stated that he had muscle weakness of the 
lower extremities and lumbar spine.  Physical examination 
revealed slight tenderness over the sacrum but no swelling or 
evidence of infection.  The veteran was given a shot of 
novocaine, which stopped the local pain.  He stated that it 
was difficult for him to assume an erect position and that 
his legs were weak.  X-rays of the lumbar spine and sacrum 
were negative.  

In August 1945, the veteran was given another shot of 
novocaine in his sacral area.  

There were no complaints or findings of low back or lumbar 
spine problems in the years immediately following service.  

In an October 1998 report, C. C., M.D., indicated that the 
veteran had fallen off his lawn mower and landed on his back.  
The veteran reported having increased pain in the past two or 
three weeks.  It was Dr. C's impression that the veteran had 
acute low back pain without obvious fracture on x-rays.  

In October 2001, the veteran underwent a L3-L4 laminectomy as 
a result of lumbar stenosis.  

On March 2003 the examiner noted the veteran's service 
medcial history as it pertained to his back.  The veteran 
reported he worked as a machinist following service, but went 
to college in 1953 and practiced optometry thereafter.  He 
also worked in a prison for 20 years.  He stated that his 
trouble walking began in the 1970's.  The examiner noted the 
veteran's fall from a lawn mower in October 1998, and that 
the veteran was seen in October 2001 and reported a history 
of symptoms beginning approximately 25 years earlier.  The 
diagnosis was spinal canal stenosis, now postoperative 
decompression and fusion.  The examiner noted that the 
veteran did have some unusual problems in service, and that 
following service, he worked as a machinist and performed his 
job satisfactorily.  He noted that the veteran experienced 
problems walking in his duties as a prison guard.  It was his 
belief that the veteran's stenosis was based upon his 
degenerative changes and a lifetime of use and activities.  
He stated that he did not doubt that the veteran's problems 
in service were one of those activities, which was a factor 
in his later developing stenosis, but it was not the main 
factor.  He noted that there was no evidence of the veteran 
having a continual back problem that required him to seek 
medical attention until later on.  

In an October 2003 addendum, the VA examiner again stated 
that the veteran was originally seen in service in February 
1943 for a back strain.  He had weakness of the legs at that 
time.  The examiner noted the veteran's service an 
postservice history of back problems.  The examiner observed 
that the veteran's service was at a time which was pre MRI, 
pre CT scan, and close to being pre myelogram.  He observed 
that the diagnosis of herniated disc and its potential for 
causing problems was not recognized until 1936 and that 
information was slow to be disseminated throughout the 
medical field.  He could not definitively state that the 
veteran did not have a midline disc protrusion that was 
causing the weakness in his legs while in service.  He 
further stated that all he could say with certainty was that 
the veteran was able to work as a machinist following service 
and that he then worked in optometry, only thereafter 
developing problems with his back.  The examiner stated that 
the present diagnosis was spinal canal stenosis status post 
op decompression and fusion.  He noted that throughout his 
lifetime, the veteran had degeneration of connective tissue 
in the joints and had trauma to those joints throughout those 
many years.  He stated that he could not say that the 
veteran's problems in service had no relationship to his 
current problem.  He did not believe that it had a great 
relationship.  The main cause of the veteran's problem was 
degeneration of connective tissue and wear and tear changes 
developing about the joints of his back and discs.  He 
observed that the veteran did not develop severe stenosis 
with acute symptoms that required surgery until 2000, which 
was 55 years after service.  It was his opinion that it was 
not likely that the veteran's inservice back injury was a 
major contributor to the stenosis problems.  

While the medical evidence summarized above is not specific 
as to the degree to which the veteran's back problems in 
service were responsible for the development of his current 
low back problems, it generally supports his contention that 
his back problems began in service, and that the problems in 
service contributed to his current disability.  The Board 
finds significant that the veteran's back problems in service 
were noted in early 1943, and that he was still being treated 
for related complaints in the latter part of 1945.  Thus they 
appear to have been persistent rather than acute.  It is also 
significant that a VA examiner specifically noted that the 
complaints in service were pre-MRI, pre-CT scan, and likely 
pre-myelogram (suggesting that the examiner considered it 
possible that the veteran's complaint's of back and leg 
weakness may have represented back pathology which could not 
be detected by diagnostic studies then in use).  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the requisite nexus between current low back disability and 
events in service is shown, and that service connection for 
the veteran's current low back disability is warranted.  


ORDER

Service connection for a variously diagnosed low back 
disorder is granted.


REMAND

The veteran alleges that he has a hearing loss and tinnitus 
as a result of noise exposure in service.  He requests a VA 
examination.  In this regard, it is noteworthy that his 
military occupation specialty was radio/electric technician, 
and that he was stationed at a Naval Air Station.  These 
suggest likely noise exposure in service.  Even though the 
veteran is a layperson, he is competent to observe that he is 
hard of hearing, and a VA examination appears indicated.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify all medical care providers, VA 
and non-VA, who may possess additional 
records pertaining to treatment he 
received for hearing loss or tinnitus.  
The RO should obtain for the record 
copies of complete treatment reports from 
all sources identified.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of any 
treatment the veteran received for 
hearing loss or tinnitus. 

2.  The RO should arrange for a VA 
audiological evaluation (to include 
audiometric studies) to determine whether 
the veteran has tinnitus and/or hearing 
loss (by VA standards) and, if so, their 
likely etiology.  The veteran's claims 
folder must be reviewed by the examiner.  
The examiner is requested to opine 
regarding the following:  (1) Does the 
veteran currently have hearing loss 
disability by VA standards (under 
38 C.F.R. § 3.385) or tinnitus?  (2) If 
so, what is the likely etiology of these 
disorders; are they at least as likely as 
not related to events (including noise 
exposure) in service?  The examiner 
should explain the rationale for all 
opinions given.

3.  The RO should then readjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate SSOC, and the 
veteran and his representative should 
have the opportunity to respond.   The 
case should then be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



